Citation Nr: 1740508	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-13 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge during a May 2017 Travel Board hearing.  A copy of the transcript has been associated with the claims file.  


FINDING OF FACT

At worse, the Veteran has Level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

According to the application regulations, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation, from Table VII, the nonservice-connected ear will be assigned a Roman numeral designation of I, subject to the provisions of 38 U.S.C.A. § 3.383; 38 C.F.R. § 4.85(f).  In this regard, compensation is payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  If hearing impairment in one ear is compensable to a degree of 10 percent or more as a result of service-connected disability, and there is hearing impairment in the other ear as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385, compensation is payable as if both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3)).  Essentially, if the service-connected ear is 10 percent or more disabling, the deafness of the nonservice-connected ear (whether total or partial) is considered in assigning the proper rating.  In this case, the service-connected left ear is not 10 percent or more disabling, and thus, the nonservice-connected right ear is assigned a Roman numeral designation of Level I.  

The Veteran maintains that he has difficulty hearing as well as understanding speech.  

The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, his assertions are not as probative as the audiograms and medical opinions discussed below regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran was examined by VA in April 2010.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
LEFT
25
30
20
40
29

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner indicated that the Veteran had mild sensorineural hearing loss in his left ear.

Under the rating criteria, the examination results constitute Level I hearing in the left ear.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Veteran was subsequently examined by a private audiologist in January 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
LEFT
30
20
25
40
25

Speech recognition ability scores were not provided.  The examiner indicated that the Veteran had very mild hearing loss in his left ear.  The audiologist opined that the Veteran's very mild hearing loss had no effect on his occupational and daily activities.  This examination is inadequate for rating purposes as it is not in compliance with the provisions of 38 C.F.R. § 4.85 (a).

In October 2016, the Veteran was afforded a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
LEFT
30
35
25
40
33

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner indicated that the Veteran had sensorineural hearing loss and it affected his daily life including difficulty hearing conversations and the television.

Under the rating criteria, the examination results constitute Level I hearing in the left ear.  When considered together, the result is a noncompensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing; however, the audiology examination yielded results warranting a noncompensable rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. at 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.  

Accordingly, although the Board acknowledges the functional impairment due to the Veteran's left ear hearing loss, the Board finds that entitlement to a compensable initial disability rating for left ear hearing loss is not warranted here. 

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Recently, the Court found that when VA evaluates hearing loss "VA measures a Veteran's ability to hear certain frequencies at specific volumes and to understand speech, using rating tables to correlate the results of audiometric testing with varying degrees of disability."  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Court further explained that "in light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections, that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure."  Id.  The Court continued, finding that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria," but also noted that "as the rating criteria do not otherwise discuss, let alone account for, other functional effects, such as dizziness, vertigo, ear pain, loneliness, etc., the Court cannot conclude that the rating schedule, on its face, contemplates effects other than difficulty hearing or understanding speech."  Id. 

Addressing the Veteran's left ear hearing loss symptoms, the Board begins its review of the relevant evidence with the Veteran's May 2017 Board hearing testimony.  At that time the Veteran reported that his left ear hearing loss required him to watch television with the volume up, wear hearing aids in public, lip read, and pay attention to non-verbal cues.  The Veteran reported that his service-connected tinnitus kept him up some nights.

A February 2009 private audiology treatment record revealed that the Veteran had normal hearing in both ears and tinnitus bilaterally.  The Veteran reported problems with his balance since 2007.  No ear pain was noted at the time of testing.  Testing revealed normal function of the cochlear nerves in both ears.  Abnormal cochlear potentials for the Veteran's right ear suggested endolymphatic hydrops.  

In July 2009, the Veteran complained of dizziness at a VA audiology examination.  Electronystagmography testing showed no evidence of peripheral vestibular motor dysfunction.  The VA audiologist opined that Veteran's left ear hearing loss did not produce a progressive vestibular weakness, such as imbalance, vertigo, or sensations of spinning; however, testing suggested that the Veteran had Meniere's disease.

An April 2010 VA examination for audiology revealed that the Veteran was diagnosed with mild sensorineural hearing loss in his left ear and Meniere's disease in his left ear.  The Veteran reported dizziness for years.  He worked in a foundry for four months and then in an office environment.  The VA examiner opined that it was at least as likely as not that this Veteran incurred hearing loss in his left ear from exposure to noise in military service.

A June 2010 VA treatment note documented the Veteran complaining of left ear pain.  The Veteran reported that his ear pain and dizziness were better with medication.  The VA physician opined that the Veteran's dizziness was likely secondary to his vascular compression of his cochleovestibular nerve, which is a nerve that regulates balance.  

In a January 2011 statement, the Veteran stated that he had to repeatedly ask for people to restate what they said.  He had to position himself directly in front of the person he was conversing with to ensure he could hear all that was said.

In his October 2011 notice of disagreement, the Veteran listed his symptoms as hearing loss in the left ear, imbalance, light headedness, having to turn his ear to the sound source, and watching the sound source.
	
During a March 2014 VA audiology assessment, the Veteran reported that he had vertigo and dizziness.

In March 2016, during a VA audiology balance examination, the Veteran stated that dizziness was triggered from walking into a lighted room from a dark room.  He would immediately feel that the room was spinning.  He never had an episode that lasted more than a few seconds.  He also reported severe ear pain.  The Veteran had good results with medication for his ear pain, but he no longer used the medication.  Normal middle ear compliance and peak pressure was found in the bilateral ears.  The Veteran denied dizziness during videonystagmography testing of the inner ear.  He reported that he needed to ask people to repeat what they said.  The Veteran was diagnosed with diabetic neuropathy and Meniere's disease.  The Veteran's center of gravity was normal while standing and he demonstrated normal and effective strategies to remain balanced.  The VA examiner found that the Veteran had stable unilateral hearing loss in the left ear with bilateral tinnitus.  There was no evidence on neural conduction defects in auditory pathways in either ear.  The videonystagmography testing showed no evidence of ocular motor dysfunction.  The VA audiologist found that the Veteran's left-beating positional nystagmus was not consistent with benign paroxysmal positional vertigo.  Posturography showed that the Veteran successfully used visual, vestibular, and somatosensory cues to maintain balance.  

In April 2016, the Veteran underwent a magnetic resonance imaging study (MRI) to discover any structural lesions causing his hearing loss.  No focal lesions were found.  The bilateral vestibular nerves and cochlear nerves were normal.  No focal mass was found along the seventh and eight nerve complex or in the posterior fossa.

The Board begins its analysis by addressing the Veteran's lay statements with regard to his left ear hearing loss symptoms.  In this regard, the Board finds that the Veteran's statements with regard to his left ear hearing loss symptoms are competent because they relay circumstances that are directly observable to him, and do not require any specialized medical expertise to describe or identify.  

Notwithstanding the Veteran's complaints of dizziness, vertigo, ear pain, and imbalance, it has not been shown that these symptoms are attributable to the Veteran's service-connected left ear hearing loss.  As for the Veteran's relevant post-service treatment records, there are multiple instances in which the Veteran reported dizziness, vertigo, and imbalance symptoms; however, they were related to the Veteran's non-service connected Meniere's disease and vascular compression of his cochleovestibular nerve.  In March 2016, a VA audiologist opined that the Veteran's left ear hearing loss did not cause his vertigo.  Further, the Veteran attributed his dizziness to the lighting of rooms.  There are inconsistencies in the record in that the Veteran reported left ear pain in June 2010 and March 2016, yet did not report left ear pain when asked to list his symptoms during his April 2010 VA examination, October 2016 VA examination, or May 2017 Board hearing.  Also, there are other treatment records in which the Veteran denies ear pain.  

The Board finds that that the Veteran's reported functional loss with regard to hearing in public and trouble hearing the television are directly contemplated by the schedular criteria consistent with the Court's ruling in Doucette, 28 Vet. App. at 366 (2017).  As for the occasional dizziness, vertigo, ear pain, and imbalance, the Board finds that while these symptoms are not immediately contemplated by the schedular criteria for hearing loss, they do not result in an "exceptional disability picture" such that they result in factors such as "marked interference with employment" or "frequent hospitalizations," in this regard, the Board notes that the record does not reflect that the Veteran's left ear hearing loss or symptoms of dizziness, vertigo, ear pain, and imbalance has ever caused him marked interference with employment or hospitalizations.  Moreover, the Board reiterates that the Veteran's complaints of dizziness, vertigo, and imbalance, as documented in his treatment records, are isolated and reported only in connection to his nonservice-connected Meniere's disease, which was diagnosed in 2009, and his and vascular compression of his cochleovestibular nerve that was diagnosed in June 2010.  Such evidence is not indicative of symptoms that would result in the type of exceptional or unusual impairment contemplated by 38 C.F.R. § 3.321, as the record does not reflect any associated chronic functional impairment; the Veteran has not reported that they are severe or prostrating in nature.

The symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Based on the record, there have not been any hospitalizations or marked interference with employment.  Further, despite the Veteran's complaints of dizziness, vertigo, ear pain, and imbalance, it has not been shown that these symptoms are attributable to the Veteran's service-connected left ear hearing loss.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial, compensable rating for left ear hearing loss is denied.





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


